Citation Nr: 1530164	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-42 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for PTSD.

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the Veteran's claim of entitlement to service connection for PTSD.

The issue of service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed September 2008 Board decision denied service connection for PTSD as the weight of the evidence did not show that he had a diagnosis of PTSD.  

2. The evidence submitted since the September 2008 Board decision, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSION OF LAW

The September 2008 Board decision is final.  New and material evidence sufficient to reopen a claim for service connection for PTSD has not been submitted.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VCAA

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  

In the case at hand, as to the claim on appeal, the record reflects that the RO provided the Veteran with the notice required under the VCAA by letters dated in August 2009, September 2009, and October 2009.  The Veteran was adequately advised of the bases for the previous denial of this claims, to determine what evidence would be new and material to reopen the claim as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision as to this new and material evidence claim.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim, and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).

In this case, the available record includes service treatment records, service personnel records, post-service VA medical treatment reports, private medical treatment reports, and the Veteran's own statements.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist.  A formal finding of unavailability was made for the Veteran's Social Security records; the Veteran himself stated that his benefits were based on age, not disability, thus those records would likely be of minimal probative value even if they were available.  Thus the Board finds that the duty to assist the Veteran in obtaining records has been met.

The Board adds that VA examinations need not be provided for the Veteran's application to reopen his service-connection claim for PTSD.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) [holding that VA need not provide a medical examination or medical opinion until a claim is reopened]; Anderson v. Brown, 9 Vet. App. 542, 546 (1996) [holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach].  Nevertheless, the Veteran was provided with new examinations in August 2009 and August 2011.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claim to reopen 

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). Significantly, however, the Federal Circuit has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a)). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's claim for service connection for PTSD was initially denied by the RO in November 2005.  In September 2008, the Board also denied the issue.  A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Veteran submitted his application to reopen this claim in August 2009.

At the time of the Board's September 2008 decision the evidence of record consisted of the Veteran's lay statements, service treatment records, VA treatment records, and private treatment records.  The evidence of record at the time of the prior decision is as stated below:

Service treatment records show that the Veteran was seen for a neurology consultation in April 1967 due to hyperventilation syndrome.  The Veteran reported that his difficulty started two years prior during his concern over a fainting spell which his mother had.  He reportedly had three or four episodes since that time.  He described feeling nervous, breathing heavily, tingling in his fingers, pain in the stomach, and blurred vision.  The Veteran was assessed with hyperventilation syndrome.  A July 1968 separation examination did not reflect any psychiatric problems at discharge, although the Veteran did note a history of shortness of breath, and pain or pressure in the chest. 

The Veteran's DD 214 shows that he received the National Defense Service Medal, Vietnam Service Metal, and Vietnam Campaign Medal among other awards and decorations. The Veteran has claimed that while serving with the 127th Military Police Company in Vietnam, he experienced combat with the enemy on several occasions beginning in February 15, 1968, as part of the TET offensive.  He also claims to have seen or handled dead bodies during this time period, and stated that his unit was attacked daily by the enemy for eight weeks from February 15, 1968. He also reported that on one occasion his troop convoy came under enemy attack. His stated that all of his stressors occurred between February 1968 and April 1968. Service personnel records confirm the Veteran was transferred to Vietnam beginning July 24, 1967, and was assigned to the 127th Military Police Company.  His military occupational specialty was a wireman from August 1967 and a field radio mechanic from March 1968.  Additionally, he did not leave Vietnam until July 15, 1968, according to his records. 

Research received from the U.S. Army and Joint Service Records Research Center (JSRRC) Special Project Team in April 2007 shows that the Veteran's unit came under attack during the timeframe of the TET offensive in January 1968 and February 1968.  The Board found therefore that there was sufficient evidence of record to corroborate the Veteran's claimed stressor. 

The Veteran submitted a March 2004 private evaluation from Dr. J.A.J. which provided a diagnosis of chronic PTSD.  The Veteran reported coming under fire on several occasions in Vietnam.  He reported having nightmares about witnessing piles of corpses, and reported aversion to loud noises.  Based on these reports, Dr. J.A.J. stated that the Veteran was suffering from clear and chronic PTSD related to his Vietnam War experience.  Although the Veteran's reported statements describing exposure to combat are credible, there is no indication that the diagnosis of PTSD conformed DSM criteria as required by 38 C.F.R. § 4.125(a).  A mental status examination was not associated with the report. 

VA treatment records associated with the claims file did not indicate any psychiatric treatment for PTSD. There are no other medical records which reflect current psychiatric treatment for PTSD. 

A November 2004 VA examination included a review of the claims file, as well as VA electronic medical records.  The Veteran had no psychiatric hospitalization in the computer files.  The examiner noted findings from the Veteran's April 1967 neuropsychiatric evaluation for hyperventilation syndrome.  The Veteran had no psychiatric prescriptions.  Dr. J.A.J. provided a March 2004 diagnosis of PTSD. The Veteran reported that Dr. J.A.J. gave him a sleeping medication. 

The November 2004 examiner reviewed the Veteran's history.  The Veteran reported that he underwent an exploratory surgery after a gunshot wound eight years prior during a robbery at this business.  He reported that he came to see the psychiatrist because he had nightmares of different content.  He reported that he had been robbed and shot twice.  The Veteran's military history was reviewed.  A mental status examination was completed.  The examiner stated that the Veteran did not meet the DSM-IV stressors criteria for PTSD. The Veteran was instead given an Axis I diagnosis of primary insomnia, with a Global Assessment Functioning (GAF) score of 85.  The examiner stated that the Veteran's in-service neuropsychiatric evaluation described and diagnosed hyperventilation symptoms, present since 1965 and related to his mother's illness.  The examiner stated that Dr. J.A.J.'s diagnosis of PTSD was not based on appropriate and detailed evaluation as to fulfill the DSM-IV criteria for such a diagnosis.  There was no evidence of psychiatric treatment.  The examiner therefore concluded, based on the Veteran's history, records, and evaluations, that he did not fulfill the diagnostic criteria for PTSD. 

Dr. J.A.J. testified during a November 2005 RO hearing.  The Veteran did not provide testimony at this hearing.  Dr. J.A.J. stated that he had been dealing with mental patients since 1968 and that he had verified the service medical records and treatment records of the Veteran.  Dr. J.A.J. stated that he saw the Veteran in March 2004.  He stated that the Veteran presented with flashbacks of Vietnam.  He indicated that it was clear that the Veteran had PTSD.  Dr. J.A.J. noted the November 2004 VA examiner's diagnosis of insomnia, and related insomnia to the Veteran's dreams of Vietnam.  Dr. J.A.J. described the Veteran's complaints of seeing "piles of cadavers" and aversion to loud noises, streaks of light, rain, thunder, and fireworks, as it reminded him of Vietnam.  He opined that all of the Veteran's symptoms were directly connected and due to his military service in Vietnam. 

Because of the conflicting evidence of record, the Veteran was afforded an additional VA examination in April 2008 to clarify his current diagnosis.  The claims file and the Veteran's medical records were reviewed.  The examiner noted JSRRC research which found that the Veteran was serving at the time of the TET Offensive.  The Veteran complained that he was afraid of having nightmares when he went to sleep at night.  The Veteran's military history was reviewed.  The Veteran described seeing piles of dead people in the streets and reported that he was under fire every night and on occasion during the day.  The examiner stated that the Veteran's reaction to the events did not include terror, but tension was high all the time.  His post-service history was also reviewed.  The examiner stated that the Veteran was calm and collected while telling about his military experience, but became teary eyed when he revealed the kidnapping of his son 10 years prior in Puerto Rico. 

The Veteran's stressors were reviewed and a mental status examination was completed.  Examination reflects PTSD symptoms of recurrent distressing dreams and difficulty falling or staying asleep.  Nonetheless, the examiner found that the Veteran did not meet the DSM-IV diagnosis of PTSD. The Veteran had an Axis I diagnosis of primary insomnia. The examiner stated that the Veteran had been diagnosed with PTSD by a private psychiatrist.  He had been evaluated by a VA examination, who diagnosed only primary insomnia. The Veteran had shown inconsistent history about the military battle stressor before, and during, the examination, and revealed a more proximate stressor associated with the kidnapping of his son 10 years ago from his own grocery store.  The examiner stated that in spite of both alleged stressors, the Veteran had not fulfilled the criteria for a diagnosis of PTSD per the DSM-IV. The examiner noted that the Veteran did not seem to be disabled due to mental disorder, in spite of having been in active combat over 30 years ago, and experiencing a more proximate stressor 10 years ago, and he had little need for psychiatric care.

None of the Veteran's VA treatment records for this period show a diagnosis of PTSD; only a few show a diagnosis of insomnia and anxiety.  As there was no current diagnosis of PTSD conforming to the DSM-IV diagnostic criteria.    

Turning now to the evidence submitted since that last final denial, in an August 2009 statement, Dr. J.A.J. again related the traumatic experiences the Veteran had reported experiencing in service, and stated that "far beyond any reasonable doubt I reaffirm my diagnosis of PTSD directly related and due to Vietnam War traumatic experiences."

An August 2009 VA examination report indicated that the Veteran had no psychiatric diagnosis at all, neither PTSD, nor any other psychiatric disorder.

The Veteran underwent a further examination for PTSD in August 2011.  Again, after a thorough examination and a thorough review of the record, the Veteran was found to not meet the diagnostic criteria for PTSD.  The examiner did diagnose parasomnia, a nightmare disorder, and an alcohol related disorder.

The evidence received since the last final Board decision in September 2008, summarized above, is cumulative or redundant of the evidence already of record at the time of the last final rating decision and does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156. The Veteran's statements that he has PTSD related to active service are cumulative of his previous assertions of record.  While the statement from Dr. J.A.J., dated August 2009, is new, the information contained therein is duplicative of previously statements submitted by Dr. J.A.J, that were previously considered by the Board in the September 2008 decision.  Therefore, the new statement from Dr. J.A.J is not material.  None of the treatment records submitted, nor the Veteran's more recent VA examination reports, show any diagnosis of PTSD.  As such, the evidence is not new and material. 

As the additional evidence submitted since the prior Board 2008 Board decision is not new and material, the claim of service connection for PTSD is not reopened, and the benefit-of-the-doubt proof does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted to reopen a claim for service connection for PTSD. The petition to reopen is denied.


REMAND

As to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board finds that more development is warranted.

Specifically, in the Veteran's August 2009 statement, intended to reopen his PTSD claim, he phrased the claim as "S/C N/P to include PTSD", which appears to mean, service connection for a neuropsychiatric disorder to include PTSD.  It is clear from this document and other correspondence of record that the Veteran intended to file a claim, not just to reopen his PTSD claim, but also for any other outstanding psychiatric claim.  Further, the Board notes that a claim for PTSD encompasses a claim for another psychiatric disorder where the evidence developed during the processing of his claim indicated that the symptoms he complained about were caused by the other psychiatric disorder).  Young v. Shinseki, 25 Vet. App. 201, 202 (2012).  The evidence of record at this point shows other possible psychiatric diagnoses, to include a sleep disorder, a nightmare disorder, alcohol abuse, and anxiety.  However, at no point does it appear from the record that the RO has actually adjudicated the issue of service connection for a psychiatric disorder, other than PTSD.  

As such, the Board finds, a claim for any other psychiatric disorder, being part of the Veteran's PTSD claim, is part of the current appeal.  Therefore, the Board feels that remand is necessary to ensure that service connection has been considered for all possible psychiatric diagnoses of record, not just PTSD.

In addition, the most recent VA examination notes no diagnosis of PTSD, but a diagnosis of a sleeping disorder which the examiner indicated could be related to service, or could be related to the Veteran's alcoholism.  That examiner specifically indicated that the Veteran needs a sleep study and an examination by a neurologist to determine whether that sleep study is related to service.  As such, the Board finds that the Veteran must be provided with a VA examination by a neurologist familiar with sleep disorders, as directed by the prior examiner, to determine whether he has any sleep disorder related to service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any psychiatric disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided a VA examination by a neurologist familiar with sleep disorders, to determine the etiology and severity of any sleep disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm the Veteran's diagnosis of a sleep disorder, and provide an opinion as to whether it is at least as likely as not, (i.e., is there at least a 50 percent probability), that the Veteran's sleep disorder is related to service.  Sustainable reasons and bases are to be provided for any opinion rendered.

3. Thereafter, including any further development the RO deems warranted, to include any additional VA psychiatric examinations, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


